NOT PRECEDENTIAL


                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT

                                       __________

                                       No. 16-1456
                                       __________

                            UNITED STATES OF AMERICA

                                             v.

                                    ROBERT WARD,
                                              Appellant
                                      __________

                     On Appeal from the United States District Court
                         for the Middle District of Pennsylvania
                         (D.C. Criminal No. 3-08-cr-00236-001)
                      District Judge: Honorable A. Richard Caputo

                       Submitted Under Third Circuit LAR 34.1(a)
                                   October 25, 2016

          BEFORE: VANASKIE, KRAUSE, and NYGAARD, Circuit Judges


                               (Filed: November 21, 2016)

                                       __________

                                        OPINION*
                                       __________


NYGAARD, Circuit Judge.

*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
       Robert Ward appeals the District Court’s sentence of six months in prison and

three years of supervised release arising from his violation of the conditions of his

supervised release. We will affirm.1

       Ward contends that the District Court grounded its sentence in the mistaken

conclusion that a condition of his supervised release specifically prohibited him from

viewing adult pornography online. He points to the following comment made by the

District Court during the sentencing hearing: “I know you like the pornography, right.

But it’s illegal, and you can’t – you know, you’ve been adjudged by the Court not to do

it. . . . And you failed to report accessing the internet on your monthly report forms to the

probation office and the treatment provider.” App. 62.2

       The entirety of the hearing transcript makes it abundantly clear that the District

Court understood Ward was charged with violating the terms of his supervised release by

failing to get authorization for his use of unmonitored devices to access the internet, and

by submitting monthly reports to his probation officer that did not disclose this conduct.

Ward does not dispute that he accessed the internet on unmonitored devices, without

obtaining prior written approval. He also admitted that he did not disclose this conduct in

his reports to his probation officer. The District Court reviewed these admissions with

1
 Ward failed to preserve the issues he brings on appeal because he did not raise any
objections to the District Court. Therefore, we review for plain error. United States v.
Flores-Mejia, 759 F.3d 253, 259 (3d Cir. 2014).
2
 Ward adds that prohibiting his viewing of adult pornography online would violate his
rights under the First Amendment of the United States Constitution. Because we
conclude that Ward misinterpreted the District Court’s words, and that any error by the
District Court would have been harmless, we do not reach this issue.
                                              2
him. We conclude from all of this that Ward’s interpretation of the District Court’s

words is mistaken. In the context of the whole hearing it is evident that, in the quotations

referenced by Ward, the District Court was referring to Ward’s unreported, unauthorized

and unmonitored use of the internet. The District Court had a proper understanding of

the legal and factual issues grounding the sentence it imposed.

       However, even were we to find that the District Court erroneously said that Ward

violated the conditions of his supervised release by viewing, specifically, adult

pornography, our result would not be any different. The record provides ample support

for the District Court’s order. Additionally, the District Court’s sentence of six month’s

imprisonment and three years of supervised release was, as it properly noted, well within

the Guidelines range. Therefore, even if the District Court had made the factual or legal

misstatements Ward claims, he did not suffer any prejudice.

       Ward has not carried his burden of demonstrating plain error. Accordingly, we

will affirm the order of the District Court.




                                               3